DETAILED CORRESPONDENCE

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed July 28, 2022 have been entered into the file. Currently claims 1 and 16 are amended, claim 4 is cancelled, and claims 16-18 are withdrawn, resulting in claims 1-3 and 5-15 pending for examination.

Election/Restrictions
Claims 1-3 and 5-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The rejections of:
claims 1-3, 6-8, 10, and 15 under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107) in view of Miyazono (US 2007/0003761); 
claim 5 under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107) in view of Miyazono (US 2007/0003761) and further in view of Ketcham (US 5204162); 
claim 9 under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107) in view of Miyazono (US 2007/0003761) and further in view of Nagayasu (US 4207376);
claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107) in view of Miyazono (US 2007/0003761) and further in view of Chen (US 2010/0221969); and 
claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Beissinger (US 2012/0289107) in view of Miyazono (US 2007/0003761) and further in view of Chen (US 2010/0221969) and Sai (US 2011/0207237) 
have been withdrawn in light of the Applicant’s arguments and the amendments to the claims filed July 28, 2022.
	

REASONS FOR ALLOWANCE
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest a fiber article comprising a melt-spun polymer fiber and a detectable non-ferrous particulate to render the polymer fiber detectable, wherein said detectable non-ferrous particulate comprises a plurality of spherical particles and a plurality of symmetrically deformed or flattened and misshaped particles formed from spherical particles, wherein said detectable non-ferrous particulate is detectable by X-ray detection of magnetic detection with the proviso that when said non-ferrous particulate contains nickel or cobalt, said non-ferrous particulate is nickel alloys or cobalt alloys, in combination with the remainder of claim 1.

Beissinger (US 2012/0289107), cited in the previous office action, is considered the closest prior art of record. Beissinger teachers particle/polymer fibers that can easily be formed into fabrics such as a nonwoven article (paragraphs [0007] and [0045]), where the particles (detectable particulate) are distributed throughout the polymer fiber and melt-spun (melt-spun polymer fiber) (paragraphs [0009] and [0037]). The particles (detectable particulate) are preferably a metal, have a diameter of about 25 microns or less, and make up about 75% or less of the fiber’s mass, with the exact percent varying depending on the desired density, tensile strength, and other properties (paragraphs [0008]-[0009]). Beissinger defines a fiber as having a finite length and a cross section, and meltblown filaments can have a fineness of about 0.001 to about 10.0 denier (paragraphs [0025] and [0044]). Beissinger further teaches the metal or metal-containing compounds may include iron, bronze, brass, steel, titanium, tin, copper, tungsten, platinum, silver, bismuth trioxide, ferrous oxide, silver oxide, zinc, zinc oxide, lead, molybdenum, or any alloy or other blend or mixture thereof or related (paragraph [0035]).
Beissinger is silent as to the detectable non-ferrous particles being detectable by x-ray detection or magnetic detection and the detectable non-ferrous particulate comprising a plurality of spherical particles and a plurality of asymmetrically deformed or flattened and misshaped particles formed from spherical particles.

Miyazono (US 2007/0003761), cited in the previous office action is considered relevant to the claimed invention. Miyazono teaches fibers having excellent responsiveness to magnetic fields (detectable by magnetic detection) (paragraph [0011]), which contain magnetic material particles (paragraph [0038]) with a small average particle diameter that results in excellent wettability with the polymer that forms the fibers and excellent processability of the fiber (paragraph [0040]). Miyazono further teaches the magnetic particles are in spherical form in order to be able to be contained in the fiber at a high concentration, and to keep wear of the cutting blade and the guide during the cutting process at a minimum (paragraph [0036]). The magnetic material particles in spherical form are made of a metal selected from a group consisting of iron, nickel, and cobalt having a purity of no less than 98% (paragraph [0020]).
With respect to the particles of Beissinger in view of Miyazono being non-ferrous, Beissinger in view of Miyazono teach iron, cobalt, and nickel magnetic particles. To one of ordinary skill in the art, it would have been obvious to try the particle options in order to determine which provides the desired specific gravity, conductivity, electromagnetic shielding, heat resistance, cut resistance, elasticity, hardness, and/or tensile strength to the resulting fiber (Beissinger; paragraph [0035]) as well as the desired responsiveness to magnetic fields (Miyazono; paragraphs [0035], [0045]). See MPEP 2143.
It is known in the art that nickel has a specific gravity of 8.90 at 25oC and cobalt has a specific gravity of 8.92 at 20oC )“nickel” and “cobalt”; Dictionary of Substances and Their Effects). Therefore both nickel and cobalt are suitable for use as particles in Beissinger as they have a specific gravity of greater than 2 as required (Beissinger; paragraph [0037]).
However, as submitted by the Applicant on page 9 of the response filed on July 28, 2022, Miyazono in paragraph [0020] teaches the use of high purity nickel and cobalt having a purity of greater than 98%. Applicant further notes that paragraph [0045] of Miyazono indicates that the purity of the metal affects the magnetic flux density. Applicant concludes that this is in contrast to Applicant’s invention that explicitly claims the use of nickel or cobalt alloys. These arguments are persuasive. Additionally, based on the teachings of Miyazono, the ordinary artisan would not have been motivated to modify the teachings of Beissinger in view of Miyazono to use a nickel or cobalt alloy because Miyazono teaches the importance of the purity with respect to the magnetic flux density of the material, and consequently its magnetic responsiveness. Beissinger does teach the use of other metals, however is silent as to them being detectable by X-ray or magnetic detection.
	


Ketcham (US 5204162), cited in the previous office action, is considered relevant to the claimed invention. Ketcham teaches a non-spherical body with forms such as cylindrical shaped rods and barrel shaped particles (flattened spheroids) that are useful for light focusing (col. 1, lines 39-44).
Ketcham does not cure the deficiencies of either Beissinger or Miyazono identified above.

Nagayasu (US 4207376), cited in the previous office action, is considered relevant to the claimed invention. Nagayasu teaches a three-layer composite antistatic filament comprising a layer including electrically conductive carbon black particles dispersed therein (title; col. 1, lines 9-12). The three-layer structure comprises a core, a sheath, and a layer of synthetic polymer having electrically conductive carbon dispersed therein, which is present in the entire intermediate area between the core and sheath (col. 2, lines 54-64).
Nagayasu does not cure the deficiencies of either Beissinger or Miyazono identified above.

Chen (US 2010/0221969), cited in the previous office action, is considered relevant to the claimed invention. Chen teaches a functional fiber made from melt spinning a thermoplastic elastomer and polyolefin with a functional particle (paragraph [0001]). The fiber comprises 5-30% by weight of the functional particles, such as nano-metallic particles, that can achieve air cleaning effects such as bacteria-killing, anti-bacterial, mildew-proof, anti-mite, negative ion, far-infrared ray, flame-proof, antistatic, elimination of contaminates such as odor, hair, and so on, through mechanisms such as air flow and temperature difference, friction vibration of fibers to excite the piezoelectric effect, pyroelectric effect, catalytic effect, photoelectric effect, catalyst effect, slow release effect and odor neutralization of the functional particles in the fibers.
Chen does not cure the deficiencies of either Beissinger or Miyazono identified above.

Sai (US 2011/0207237), cited in the previous office action, is considered relevant to the claimed invention. Sai teaches a biosensor probe with a nanoparticle that can comprise a noble metal such as gold, which exhibit optical absorption and scattering properties in UV, visible, and near IR regions, which can be exploited in implementing colorimetric biosensors (paragraph [0030]). Sai further teaches that immobilization of bioreceptors such as IgG (moiety) and immunocomplex formation during analytic binding on the surface of nanoparticles increases the optical absorbance of gold nanoparticles (paragraph [0081]).
Sai does not cure the deficiencies of either Beissinger or Miyazono identified above.

As such, the prior art does not teach or suggest a fiber article comprising a melt-spun polymer fiber and a detectable non-ferrous particulate to render the polymer fiber detectable, wherein said detectable non-ferrous particulate comprises a plurality of spherical particles and a plurality of symmetrically deformed or flattened and misshaped particles formed from spherical particles, wherein said detectable non-ferrous particulate is detectable by X-ray detection of magnetic detection with the proviso that when said non-ferrous particulate contains nickel or cobalt, said non-ferrous particulate is nickel alloys or cobalt alloys, in combination with the remainder of claim 1.

Claims 2-3 and 5-15 are also allowed based on their dependency from claim 1, allowed for the reasons recited above.
Independent claim 16 requires all the limitations of claim 1, and thus is allowed for the same reasons recited with respect to claim 1 above.
Claims 17-18 are also allowed based on their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789